UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21982 Guggenheim Strategic Opportunities Fund (Exact name of registrant as specified in charter) 227 West Monroe Street, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Amy J. Lee 227 West Monroe Street, Chicago, IL 60606 (Name and address of agent for service) Registrant’s telephone number, including area code: (312) 827-0100 Date of fiscal year end: May 31 Date of reporting period: December 1, 2014 – February 28, 2015 Item 1.Schedule of Investments. Attached hereto. Guggenheim Strategic Opportunities Fund SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2015 Shares Value COMMON STOCKS† - 0.2% Basic Materials - 0.1% Mirabela Nickel Ltd.* $ * – – Communications - 0.1% Cengage Learning Acquisitions, Inc.* * – – Consumer, Cyclical – 0.0%** Deb Stores Holding LLC1,††† – * – – Total Common Stocks (Cost $2,144,013) PREFERRED STOCKS† - 6.4% Financial - 5.3% Goldman Sachs Group, Inc. 5.50%2,5 Aspen Insurance Holdings 5.95%2,5 Morgan Stanley 6.68%2 7.13%2 Wells Fargo & Co. 5.85%2,5 Kemper Corp. 7.38% CoBank ACB 6.20%2 Aegon NV 6.38%5 Falcons Funding Trust I 8.88%2 AgriBank FCB 6.88%2,5 City National Corp. 6.75%2,5 Total Financial Industrial - 0.7% Seaspan Corp. 6.38% Total Industrial Communications - 0.4% Centaur Funding Corp 9.08%4,5 3 – – Total Preferred Stocks (Cost $20,317,282) WARRANTS††† - 0.0%** Alion Science and Technology Corp. 03/15/171,5 – Total Warrants (Cost $11) – EXCHANGE-TRADED FUNDS† - 18.9% SPDR S&P rust9 iShares Russell 2000 ETF9 Powershares QQQ Trust Series 19 SPDR S&P MidCap rust9 Consumer Discretionary Select Sector SPDR Fund9 Industrial Select Sector SPDR Fund9 Total Exchange-Traded Funds (Cost $59,722,303) Face Amount~ Value MONEY MARKET FUND† - 0.2% Dreyfus Treasury Prime Cash Management Institutional Shares $ Total Money Market Fund (Cost $545,211) ASSET BACKED SECURITIES†† - 42.0% Fortress Credit Opportunities 2005-1A, 0.59% due 07/15/192,4,5 AASET 2014-1, 7.37% due 12/15/292 2014-1, 5.13% due 12/15/292 Churchill Financial Cayman Ltd. 2007-1A, 2.85% due 07/10/192,4 2007-1A, 8.37% due 07/10/194,5 2007-1A, 1.50% due 07/10/192,4,5 Airplanes Pass Through Trust 2001-1A, 0.72% due 03/15/192,5 Castlelake Aircraft Securitization Trust 2014-1 2014-1, 7.50% due 02/15/29 2014-1, 5.25% due 02/15/29 Citigroup Mortgage Loan Trust 2006-FX1 2006-FX1, 5.78% due 10/25/366 Gramercy Real Estate CDO 2007-1 Ltd. 2007-1A, 0.54% due 08/15/562,4 Cedar Woods CRE CDO Ltd. 2006-1A, 0.44% due 07/25/51 Attentus CDO III Ltd. 2007-3A, 0.51% due 10/11/422,4,5 RAIT CRE CDO I Ltd. 2006-1X, 0.50% due 11/20/46 ACAS CLO 2012-1 Ltd. 2014-1AR, 4.50% due 09/20/232,4 N-Star REL CDO VIII Ltd. 2006-8A, 0.53% due 02/01/412,4 2006-8A, 0.46% due 02/01/412,4 ARES XXVI CLO Ltd. 2013-1A, 0.00% due 04/15/254,7 321 Henderson Receivables III LLC 2008-1A, 10.81% due 01/15/504 2008-1A, 9.36% due 01/15/484 Guggenheim Strategic Opportunities Fund SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2015 Face Amount~ Value ASSET BACKED SECURITIES†† - 42.0% (continued) 2008-1A, 8.37% due 01/15/464 $ Babcock & Brown Air Funding I Ltd. 2007-1A, 0.47% due 11/14/332,4 2007-1X, 0.47% due 11/14/33 Carlyle Global Market Strategies CLO 2012-3 Ltd. 2012-3A, 0.00% due 10/04/244,7 Halcyon Structured Asset Management Long Secured/Short Unsecured 2007-1 Ltd. 2007-1A, 2.56% due 08/07/212,4,5 N-Star Real Estate CDO IX Ltd. 0.48% due 02/01/41 Atlas Senior Loan Fund II Ltd. 2012-2A, 0.00% due 01/30/244,7 Highland Park CDO I Ltd. 2006-1A, 0.59% due 11/25/512,4 Dryden Senior Loan Fund 3.73% due 10/20/20 Great Lakes CLO 2012-1 Ltd. 2012-1A, 0.00% due 01/15/234,7 Finn Square CLO Ltd. 2012-1A, 0.00% due 12/24/234,7 Nationstar HECM Loan Trust 2014-1A 2014-1A, 4.50% due 11/25/174 Aircraft Certificate Owner Trust 2003-1A, 7.00% due 09/20/224,5 Structured Asset Securities Corporation Mortgage Loan Trust 2006-OPT1 2006-OPT1, 0.43% due 04/25/362,5 TCW Global Project Fund II Ltd. 2004-1A, 2.20% due 06/24/162,4 2004-1A, 1.60% due 06/24/162,4 Monroe Capital CLO 2014-1 Ltd. 2014-1A, 4.99% due 10/22/262,4 Neuberger Berman CLO Ltd. 2012-12A, 0.00% due 07/25/234,7 KVK CLO 2013-1 Ltd. 2013-1A, 0.00% due 04/14/254,7 Emerald Aviation Finance Ltd. 2013-1, 6.35% due 10/15/384,5,6 Face Amount~ Value ASSET BACKED SECURITIES†† - 42.0% (continued) GSAA Home Equity Trust 2006-18 2006-18, 6.00% due 11/25/366 $ Rosedale CLO Ltd. 2006-A, 0.67% due 07/24/212,4,5 Babson CLO Limited 2012-II 2012-2A, 0.00% due 05/15/234 GoldenTree Loan Opportunities III Ltd. 2007-3A, 3.45% due 05/01/222,4 Cerberus Onshore II CLO LLC 2014-1A, 4.25% due 10/15/232,4,5 2014-1A, 3.75% due 10/15/232,4,5 ALM XIV Ltd. 2014-14A, 3.71% due 07/28/262,4,5 TCW Global Project Fund III Ltd. 2005-1A, 5.79% due 09/01/174 2005-1A, 0.91% due 09/01/172,4,††† Madison Park Funding VIII Ltd. 2014-8AR, 4.11% due 04/22/222,4 Business Loan Express SBA Loan Trust 2006-1 2006-AA, 0.41% due 10/20/382,4 Glenn Pool Oil & Gas Trust 6.00% due 08/02/21 NewStar Arlington Senior Loan Program LLC 2014-1A, 4.47% due 07/25/252,4 2014-1A, 5.97% due 07/25/254 Keuka Park CLO Limited 2013-1 2013-1A, 0.00% due 10/21/244,7 Ares XXV CLO Ltd. 2013-3A, 0.00% due 01/17/244,7 MCF CLO I LLC 2013-1A, 6.01% due 04/20/232,4 AIM Aviation Finance Ltd. 2015-1A, 5.07% due 02/15/404,6 Sound Point CLO I Ltd. 2012-1A, 4.81% due 10/20/232,4 DIVCORE CLO Ltd. 2013-1A B, 4.07% due 11/15/325 Cent CLO 16, LP 2014-16AR, 4.75% due 08/01/242,4,5 Guggenheim Strategic Opportunities Fund SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2015 Face Amount~ Value ASSET BACKED SECURITIES†† - 42.0% (continued) KKR Financial CLO Ltd. 2007-1X, 5.25% due 05/15/215 $ AABS 4.88% due 01/10/38 Aerco Ltd. 2000-2A, 0.63% due 07/15/252,††† Dryden 37 Senior Loan Fund 2015-37A, 0.00% due 04/15/274 Fortress Credit Opportunities III CLO, LP 2014-3A, 3.50% due 04/28/262,4,5 Cerberus Onshore II CLO-2 LLC 2014-1A, 4.38% due 10/15/232,4 Kingsland VI Ltd. 2013-6A, 3.91% due 10/28/242,4 NewStar Commercial Loan Trust 2007-1 2007-1A, 1.56% due 09/30/222,4,5 2007-1A, 2.56% due 09/30/222,4 West CLO 2013-1 Ltd. 2013-1A, 0.00% due 11/07/254 Global Leveraged Capital Credit Opportunity Fund 2006-1A, 1.26% due 12/20/182,4,5 Atlas Senior Loan Fund IV Ltd. 2014-2A, 2.96% due 02/17/262,4,5 Turbine Engines Securitization Ltd. 2013-1A, 6.37% due 12/13/484 Northwind Holdings LLC 2007-1A, 1.01% due 12/01/372,4,5 Mountain View Funding CLO 2007-3A, 0.59% due 04/16/212,4,5 Katonah IX CLO Ltd. 2006-9A, 0.98% due 01/25/192,4,5 BBAM Acquisition Finance 5.38% due 09/17/16 6.25% due 09/17/16 Putnam Structured Product CDO 2002-1 Ltd. 2002-1A, 0.85% due 01/10/382,4 Carlyle Global Market Strategies CLO 2012-2 Ltd. 2014-2AR, 4.16% due 07/20/232,4,5 Wachovia Asset Securitization Issuance II LLC 2007-HE1 Trust 2007-HE1, 0.31% due 07/25/372,4,5 Face Amount~ Value ASSET BACKED SECURITIES†† - 42.0% (continued) CIFC Funding 2012-II Ltd. 2012-2A, 4.52% due 12/05/242,4 $ Northwoods Capital VII Ltd. 2006-7A, 3.76% due 10/22/212,4 Diversified Asset Securitization Holdings II, LP 2000-1A, 0.73% due 09/15/352,4 2000-1X, 0.73% due 09/15/352 Credit Card Pass-Through Trust 2012-BIZ 2012-BIZ, 0.00%3,4,7,††† GSAA Home Equity Trust 2007-7 2007-7, 0.44% due 07/25/372,5 NewStar Commercial Loan Funding 2014-1 LLC 2014-1A, 5.01% due 04/20/252,4 Liberty CLO Ltd. 2005-1A, 0.75% due 11/01/172,4,5 NXT Capital CLO 2013-1 LLC 2013-1A, 4.41% due 04/25/242,4,5 COA Summit CLO Limited 2014-1 2014-1A, 4.10% due 04/20/232,4,5 Marlborough Street CLO Ltd. 2007-1A, 1.01% due 04/18/192,4,5 Great Lakes CLO 2014-1 Ltd. 2014-1A, 4.45% due 04/15/252,4,5 New Century Home Equity Loan Trust 2005-1 2005-1, 0.89% due 03/25/352 MCF CLO IV LLC 2014-1A, 6.20% due 10/15/252,4 Connecticut Valley Structured Credit CDO III Ltd. 2006-3A, 6.68% due 03/23/234,5 Vega Containervessel plc 2006-1A, 5.56% due 02/10/214,5 Gramercy Park CLO Ltd. 2014-1AR, 4.30% due 07/17/232,4,5 Salus CLO Ltd. 2013-1AN, 6.98% due 03/05/212,4,5 Airlie CLO 2006-2A, 1.01% due 12/20/202,4,5 Marathon CLO II Ltd. 2005-2A, 0.00% due 12/20/194,7 Guggenheim Strategic Opportunities Fund SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2015 Face Amount~ Value ASSET BACKED SECURITIES†† - 42.0% (continued) Golub Capital Partners CLO 18 Ltd. 2014-18A, 4.26% due 04/25/262,4,5 $ Hewett's Island CDO Ltd. 2006-5A, 0.97% due 12/05/182,4 OFSI Fund Ltd. 2006-1A, 1.10% due 09/20/192,4,5 Newstar Commercial Loan Funding 2013-1 LLC 2013-1A, 5.54% due 09/20/232,4,5 Insurance Note Capital VII 2005-1R1A, 0.48% due 06/09/332,4,5 Halcyon Structured Asset Management Long/Short CLO Ltd. 2007-1A, 1.10% due 08/07/212,4,5 Putnam Structured Product CDO 2008-1A, 0.62% due 10/15/382,4 Gale Force CLO Ltd. 2007-3A, 0.96% due 04/19/212,4,5 Business Loan Express Business Loan Trust 2007-A 2007-AA, 0.57% due 10/20/402,4,5 Blade Engine Securitization Ltd. 2006-1A, 3.17% due 09/15/412,4,5 New Century Home Equity Loan Trust 2004-A, 5.47% due 08/25/342 Bush Truck Leasing LLC 2011-AA, 5.00% due 09/25/184,5 Blue Falcon A-2, 3.17% due 12/25/165 Total Asset Backed Securities (Cost $138,506,619) CORPORATE BONDS†† - 39.7% Financial -21.6% Citigroup, Inc. 5.35%3,5,8 Bank of America Corp. 5.20%3,5,8 5.13%3,5,8 6.24%3,5,8 6.50%3,5 JPMorgan Chase & Co. 5.00%3,5,8 6.10%3,5,8 Fifth Third Bancorp 4.90%3,5,8 5.10%3,5,8 Prudential Financial, Inc. 5.63% due 06/15/435,8 Wilton Re Finance LLC 5.88% due 03/30/334,5,8 Face Amount~ Value CORPORATE BONDS†† - 39.7% (continued) Financial -21.6% (continued) QBE Capital Funding III Ltd. 7.25% due 05/24/414,5,8 $ HSBC Holdings plc 6.37%3,5,8 Customers Bank 6.13% due 06/26/294,5,8 Barclays plc 6.63%3,5,8 8.25%3,5,8 Icahn Enterprises Limited Partnership / Icahn Enterprises Finance Corp. 6.00% due 08/01/205 AmTrust Financial Services, Inc. 6.13% due 08/15/235 Nordea Bank AB 6.13%3,4,5,8 Jefferies Finance LLC / JFIN Company-Issuer Corp. 7.50% due 04/15/214,5 7.37% due 04/01/204,5 EPR Properties 5.75% due 08/15/22 Cadence Bank North America 6.25% due 06/28/294,8 RBS Capital Trust II 6.43%3,5,8 Credit Suisse Group AG 6.25%3,4,5 Pacific Premier Bancorp, Inc. 5.75% due 09/03/244,5 Fidelity & Guaranty Life Holdings, Inc. 6.37% due 04/01/214,5 Credit Acceptance Corp. 6.12% due 02/15/21 Lock AS 7.00% due 08/15/21 1,200,000 EUR Cadence Financial Corp. 4.88% due 06/28/194 MetLife Capital Trust IV 7.88% due 12/15/374,5 KeyCorp Capital III 7.75% due 07/15/295 National Life Insurance Co. 10.50% due 09/15/394,5 AXA S.A. 6.38% due3,4,5,8 Wells Fargo & Co. 5.90% due3,5,8 Voya Financial, Inc. 5.65% due 05/15/535,8 Corporation Financiera de Desarrollo S.A. 5.25% due 07/15/294,5 Ironshore Holdings US, Inc. 8.50% due 05/15/204,5 Pacific Beacon LLC 5.63% due 07/15/514 Guggenheim Strategic Opportunities Fund SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2015 Face Amount~ Value CORPORATE BONDS†† -39.7% (continued) Financial -21.6% (continued) Greystar Real Estate Partners LLC 8.25% due 12/01/224,5 $ Scottrade Financial Services, Inc. 6.13% due 07/11/214,5 Tri-Command Military Housing LLC 5.38% due 02/15/484 Cabot Financial Luxembourg S.A. 6.50% due 04/01/214 350,000 GBP Nationwide Mutual Insurance Co. 9.38% due 08/15/394,5 Jefferies LoanCore LLC / JLC Finance Corp. 6.87% due 06/01/204,5 Prosight Global Inc. 7.50% due 11/26/20††† LCP Dakota Fund 10.00% due 08/17/15 12.50% due 08/17/15 Total Financial Industrial -4.1% Princess Juliana International Airport Operating Company N.V. 5.50% due 12/20/274,5 Dynagas LNG Partners Limited Partnership / Dynagas Finance, Inc. 6.25% due 10/30/195 Marquette Transportation Company LLC / Marquette Transportation Finance Corp. 10.87% due 01/15/175 Quality Distribution LLC / QD Capital Corp. 9.87% due 11/01/185 BMBG Bond Finance SCA 5.07% due 10/15/202,4 1,200,000 EUR Cemex SAB de CV 9.00% due 01/11/184,5 Odebrecht Offshore Drilling Finance Ltd. 6.62% due 10/01/224,5 America West Airlines 2001-1 Pass Through Trust 7.10% due 04/02/215,††† LMI Aerospace, Inc. 7.37% due 07/15/194,5 Unifrax I LLC / Unifrax Holding Co. 7.50% due 02/15/194,5 CEVA Group plc 7.00% due 03/01/214,5 Face Amount~ Value CORPORATE BONDS†† - 39.7% (continued) Industrial -4.1% (continued) Atlas Air 2000-1 Class A Pass Through Trust 8.71% due 01/02/195 $ Agua Caliente Band of Cahuilla Indians 6.35% due 10/01/154 Atlas Air 1998-1 Class A Pass Through Trust 7.38% due 01/02/185 Total Industrial Energy -3.4% ContourGlobal Power Holdings S.A. 7.12% due 06/01/194,5 Penn Virginia Resource Partners Limited Partnership / Penn Virginia Resource Finance Corp. 8.37% due 06/01/205 Keane Group Holdings LLC 8.50% due 08/08/191,††† Atlas Energy Holdings Operating Company LLC / Atlas Resource Finance Corp. 7.75% due 01/15/21 9.25% due 08/15/21 Gibson Energy, Inc. 6.75% due 07/15/214,5 Schahin II Finance Company SPV Ltd. 5.87% due 09/25/224,5 Northern Oil and Gas, Inc. 8.00% due 06/01/205 Ultra Resources, Inc. 4.51% due 10/12/20††† IronGate Energy Services LLC 11.00% due 07/01/184,5 Crestwood Midstream Partners Limited Partnership / Crestwood Midstream Finance Corp. 7.75% due 04/01/195 Total Energy Consumer, Non-cyclical -3.4% Vector Group Ltd. 7.75% due 02/15/215 Bumble Bee Holdings, Inc. 9.00% due 12/15/174,5 American Seafoods Group LLC / American Seafoods Finance, Inc. 10.75% due 05/15/164,5 Valeant Pharmaceuticals International, Inc. 6.75% due 08/15/184,5 Central Garden and Pet Co. 8.25% due 03/01/185 Guggenheim Strategic Opportunities Fund SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2015 Face Amount~ Value CORPORATE BONDS†† - 39.7% (continued) Consumer, Non-cyclical -3.4% (continued) Midas Intermediate Holdco II LLC / Midas Intermediate Holdco II Finance, Inc. 7.87% due 10/01/224,5 $ KeHE Distributors LLC / KeHE Finance Corp. 7.62% due 08/15/214,5 Physio-Control International, Inc. 9.87% due 01/15/194 Total Consumer, Non-cyclical Consumer, Cyclical -2.5% GRD Holdings III Corp. 10.75% due 06/01/194,5 PF Chang's China Bistro, Inc. 10.25% due 06/30/204,5 Sabre GLBL, Inc. 8.50% due 05/15/194,5 HP Communities LLC 6.82% due 09/15/534 Checkers Drive-In Restaurants, Inc. 11.00% due 12/01/174,5 Nathan's Famous, Inc. 10.00% due 03/15/204 Guitar Center, Inc. 6.50% due 04/15/194 Atlas Air 1999-1 Class A-1 Pass Through Trust 7.20% due 07/02/205 Seminole Hard Rock Entertainment Incorporated / Seminole Hard Rock International LLC 5.88% due 05/15/214,5 Total Consumer, Cyclical Communications -2.0% SITEL LLC / Sitel Finance Corp. 11.00% due 08/01/174,5 MDC Partners, Inc. 6.75% due 04/01/204,5 McGraw-Hill Global Education Holdings LLC / McGraw-Hill Global Education Finance 9.75% due 04/01/215 Avaya, Inc. 7.00% due 04/01/194,5 Expo Event Transco, Inc. 9.00% due 06/15/214 Total Communications Diversified -1.0% Opal Acquisition, Inc. 8.87% due 12/15/214,5 Argos Merger Sub, Inc. 7.12% due 03/15/234 Face Amount~ Value CORPORATE BONDS†† - 39.7% (continued) Diversified -1.0% (continued) Harbinger Group, Inc. 7.87% due 07/15/195 $ Total Diversified Technology -0.7% Aspect Software, Inc. 10.62% due 05/15/175 Eagle Midco, Inc. 9.00% due 06/15/184,5 Total Technology Basic Materials -0.7% Mirabela Nickel Ltd. 9.50% due 06/24/191,††† TPC Group, Inc. 8.75% due 12/15/204,5 KGHM International Ltd. 7.75% due 06/15/194,5 Total Basic Materials Utilities -0.3% LBC Tank Terminals Holding Netherlands BV 6.88% due 05/15/234,5 Total Corporate Bonds (Cost $127,929,798) SENIOR FLOATING RATE INTERESTS2,†† - 25.7% Industrial -6.6% CareCore National LLC 5.50% due 03/05/21 Fortescue Metals Group Ltd. 3.75% due 06/30/19 Rise Ltd. 4.75% due 02/12/39 6.50% due 02/12/39 SIRVA Worldwide, Inc. 7.50% due 03/27/19 Knowledge Learning Corp. 5.25% due 03/18/21 CPM Acquisition Corp. 6.25% due 08/29/17 10.25% due 03/01/18 HBC Hardware Holdings 6.75% due 03/30/20 Sabre, Inc. 4.00% due 02/19/19 Hunter Defense Technologies 6.50% due 08/04/19 VAT Holding AG 4.75% due 02/11/21 AlliedBarton Security Services LLC 8.00% due 08/12/21 Flakt Woods 4.76% due 03/20/171,††† 653,616 EUR NaNa Development Corp. 8.00% due 03/15/18 Ranpak 8.25% due 10/03/22 Mitchell International, Inc. 8.50% due 10/11/21 Guggenheim Strategic Opportunities Fund SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2015 Face Amount~ Value SENIOR FLOATING RATE INTERESTS2,†† - 25.7% (continued) Industrial -6.6% (continued) Mast Global 8.75% due 09/12/191,††† $ 8.75% due 09/12/191,††† SI Organization 5.75% due 11/23/19 Panolam Industries International, Inc. 7.75% due 08/23/17 Doncasters Group Ltd. 9.50% due 10/09/20 Carey International, Inc. 9.00% due 07/31/151,††† Total Industrial Consumer, Cyclical -4.5% Lions Gate Entertainment Corp. 5.00% due 07/18/20 STG-Fairway Acquisitions, Inc. 6.25% due 02/28/19 10.50% due 08/28/191,††† ABRA Auto Body 4.75% due 09/17/21 8.25% due 09/19/22 Fitness International LLC 5.50% due 07/01/20 National Vision, Inc. 6.75% due 03/11/22 Jacobs Entertainment, Inc. 5.25% due 10/29/18 Eyemart Express 5.00% due 12/18/21 Sky Bet (Cyan Blue HoldCo) 6.50% due 02/09/22 650,000 GBP American Tire Distributors, Inc. 5.75% due 06/01/18 Ollies Bargain Outlet 4.75% due 09/28/19 Talbots, Inc. 4.75% due 03/19/20 Sears Holdings Corp. 5.50% due 06/30/18 Alexander Mann Solutions Ltd. 5.75% due 12/20/19 Navistar, Inc. 5.75% due 08/17/17 GCA Services Group, Inc. 9.25% due 11/01/20 Capital Automotive LP 6.00% due 04/30/20 Armored AutoGroup, Inc. 6.00% due 11/05/16 CKX Entertainment, Inc. 9.00% due 06/21/17 Deb Stores Holding LLC 1.50% due 10/11/161,††† Fleetpride Corp. 5.25% due 11/19/19 Total Consumer, Cyclical Technology -3.8% Blue Coat Systems, Inc. 4.00% due 05/31/19 Face Amount~ Value SENIOR FLOATING RATE INTERESTS2,†† - 25.7% (continued) Technology -3.8% (continued) Deltek, Inc. 4.50% due 10/10/18 $ TIBCO Software, Inc. 6.50% due 12/04/20 Greenway Medical Technologies 6.00% due 11/04/20 Sparta Holding Corp. 6.25% due 07/28/201,††† MRI Software LLC 5.25% due 02/04/21 EIG Investors Corp. 5.00% due 11/09/19 Peak 10, Inc. 5.00% due 06/17/21 Data Device Corp. 5.75% due 07/15/20 Active Network, Inc. 5.50% due 11/13/20 Advanced Computer Software 10.50% due 01/30/23 Aspect Software, Inc. 7.25% due 05/07/16 GlobalLogic Holdings, Inc. 6.25% due 05/31/19 P2 Energy Solutions 9.00% due 04/30/21 GOGO LLC 7.50% due 03/21/18 Total Technology Consumer, Non-cyclical -3.0% Performance Food Group 6.25% due 11/14/19 Harvard Drug 5.00% due 08/16/20 Albertson's (Safeway) Holdings LLC 4.50% due 08/25/21 AdvancePierre Foods, Inc. 9.50% due 10/10/17 Arctic Glacier Holdings, Inc. 5.00% due 05/10/19 Rite Aid Corp. 5.75% due 08/21/20 Mitel Networks Corp. 5.25% due 01/31/20 OneSky 15.00% due 06/03/19 ABG Intermediate Holdings 2 LLC 5.50% due 05/27/21 CTI Foods Holding Co. LLC 8.25% due 06/28/21 Pelican Products, Inc. 5.25% due 04/10/20 NES Global Talent 6.50% due 10/02/19 Guggenheim Strategic Opportunities Fund SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2015 Face Amount~ Value SENIOR FLOATING RATE INTERESTS2,†† - 25.7% (continued) Consumer, Non-cyclical-3.0% (continued) Hostess Brands 6.75% due 04/09/20 $ Targus Group International, Inc. 12.00% due 05/24/16 Total Consumer, Non-cyclical Communications -2.6% Avaya, Inc. 6.50% due 03/31/18 4.65% due 10/26/17 Cengage Learning Acquisitions, Inc. 7.00% due 03/31/20 Anaren, Inc. 9.25% due 01/22/21 5.50% due 01/22/21 Asurion Corp. 5.00% due 05/24/19 GOGO LLC 11.25% due 03/21/18 Total Communications Financial -2.0% Trademonster 7.25% due 08/29/191,††† Safe-Guard 6.25% due 08/19/21 DTZ US Borrower LLC 5.50% due 11/04/21 Expert Global Solutions 8.50% due 04/03/18 Magic Newco, LLC 12.00% due 06/12/19 American Stock Transfer & Trust 5.75% due 06/26/20 AmWINS Group, LLC 5.00% due 09/06/19 HDV Holdings 5.75% due 12/18/18 Cunningham Lindsey U.S., Inc. 9.25% due 06/10/20 Total Financial Energy -1.2% PSS Companies 5.50% due 01/28/20 FTS International 5.75% due 04/16/21 Cactus Wellhead 7.00% due 07/30/20 Floatel International Ltd. 6.00% due 06/27/20 Total Energy Utilities -0.9% Panda Stonewall 6.50% due 11/12/21 Face Amount~ Value SENIOR FLOATING RATE INTERESTS2,†† - 25.7% (continued) Utilities -0.9% (continued) Expro Holdings UK 3 Ltd. 5.75% due 09/02/21 $ ExGen Renewables I LLC 5.25% due 02/05/21 Total Utilities Basic Materials -0.8% Noranda Aluminum Acquisition Corp. 5.75% due 02/28/19 Hoffmaster Group, Inc. 5.25% due 05/09/20 Styrolution US Holding 6.50% due 11/07/19 Ennis Flint Road Infrastructure 7.75% due 09/30/21 Total Basic Materials Transportation -0.3% Ceva Group Plc (United Kingdom) 6.50% due 03/19/21 Ceva Logistics US Holdings 6.50% due 03/19/21 Ceva Logistics Holdings BV (Dutch) 6.50% due 03/19/21 Ceva Logistics Canada, ULC 6.50% due 03/19/21 Total Transportation Total Senior Floating Rate Interests (Cost $87,553,372) COLLATERALIZED MORTGAGE OBLIGATION†† - 7.1% Motel 6 Trust 2015-MTL6 2015-MTL6,5.28% due 02/05/304 Nomura Resecuritization Trust 2012-1R 2012-1R,0.60% due 08/27/472,4 GMAC Commercial Mortgage Asset Corp. 2003-PRES,6.24% due 10/10/414,5,††† 2003-STEW,6.40% due 11/10/434,5,††† SRERS-2011 Funding Ltd. 2011-RS,0.41% due 05/09/462,4 Structured Asset Securities Corporation Mortgage Loan Trust 2006-BC6 2006-BC6,0.34% due 01/25/372 Capmark Military Housing Trust 2007-AETC,5.75% due 02/10/524,5 Guggenheim Strategic Opportunities Fund SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2015 Face Amount~ Value COLLATERALIZED MORTGAGE OBLIGATION†† - 7.1% (continued) Fortress Credit Opportunities V CLO Ltd. 2014-5A,5.13% due 10/15/262,4 $ GreenPoint Mortgage Funding Trust 2006-AR1 2006-AR1,0.46% due 02/25/362 TBW Mortgage Backed Pass-Through Certificates 2006-6,6.04% due 01/25/376 2006-6,5.75% due 01/25/375,6 Wachovia Bank Commercial Mortgage Trust Series 2007-WHALE 8 2007-WHL8,0.87% due 06/15/202,4 BAMLL-DB Trust 2012-OSI,6.79% due 04/13/294,5 Total Collateralized Mortage Obligation (Cost $22,853,515) MUNICIPAL BONDS†† - 2.0% Puerto Rico -1.3% Commonwealth of Puerto Rico General Obligation Unlimited 5.00% due 07/01/355 Puerto Rico Highways & Transportation Authority Revenue Bonds 5.25% due 07/01/355 4.95% due 07/01/265 Puerto Rico HighwaysTransnporation Authority Revenue Bonds 5.50% due 07/01/28 Puerto Rico Municipal Finance Agency General Obligation Unlimited 5.00% due 08/01/27 Total Puerto Rico Illinois -0.7% State of Illinois General Obligation Unlimited 5.65% due 12/01/385 6.90% due 03/01/355 Total Illinois Total Municipal Bonds (Cost $6,511,247) Face Amount~ Value FOREIGN GOVERNMENT BONDS†† - 0.6% Kenya Government International Bond 6.88% due 06/24/244,5 $ Total U.S. Government Securities (Cost $1,887,669) Total Investments – 142.8% (Cost $467,971,040) $ Contracts Value OPTIONS WRITTEN† - (0.3)% Call options on: Industrial Select Sector SPDR Fund Expiring March 2015 with strike price of $58.00 Consumer Discretionary Select Sector SPDR Fund Expiring March 2015 with strike price of $75.00 SPDR S&P MidCap rust Expiring March 2015 with strike price of $275.00 Powershares QQQ Trust Series 1 Expiring March 2015 with strike price of $108.00 iShares Russell 2000 Index Fund Expiring March 2015 with strike price of $122.00 SPDR S&P rust Expiring March 2015 with strike price of $210.00 Total Call Options Written (Premiums received $851,231) Other Assets & Liabilities, net - (42.5)% Total Net Assets - 100.0% $ Guggenheim Strategic Opportunities Fund SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2015 ~ The face amount is denominated in U.S. Dollars, unless otherwise indicated. * Non-income producing security. ** Less than 0.1% † Value determined based on Level 1 inputs, unless otherwise noted —See Note 2. †† Value determined based on Level 2 inputs, unless otherwise noted —See Note 2. ††† Value determined based on Level 3 inputs —See Note 2. 1 Security was fair valued by the Valuation Commitee at February 28, 2015.The total market value of fair valued securities amounts to $7,618,195 (cost $8,513,011) or 2.3% of total net assets. 2 Variable rate security.Rate indicated is rate effective at February 28, 2015. 3 Perpetual maturity. 4 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $187,635,654(cost $185,053,346), or 56.5%of total net assets. 5 All or a portion of these securities have been physically segreaged in connection with borrowings, unfunded commitments and reverse repurchase agreements.As of February 28, 2015, the total amount segregatd was $188,095,854. 6 Security is a step up/step down bond.The coupon increases or decreases at regular intervals until the bond reaches full maturity. 7 Security has no stated coupon.However, it is expected to receive residual cash flow payments on defined deal dates. 8 Security has a fixed rate coupon which will convert to a floating or variable rate coupon on a future date. 9 Security represents cover for outstanding written options. AG Stock Corporation BV Limited Liability Company CDO Collarteralized Debt Obligation CLO Collateralized Laon Obligation EUR Euro FCB Farmers Credit Burreau GBP Great Britian Pound LLC Limited Liability Company LP Limited Partnership NV Publicly Traded Company PLC Public Limited Company SAB de CV Publicly Traded Company SCA Limited Partnership At February 28, 2015, the Fund had the following unfunded loan commitments which could be extended at the option of the borrower: Borrower Expiration Date Principal Amount Unrealized Appreciation Acosta, Inc. 09/26/2019 $ $ - Acosta, Inc. 09/26/2019 - Eyemart Express 12/18/2021 IntraWest Holdings 12/10/2018 Rite Aid Corp. 08/21/2020 - $ As of February 28, 2015, the following forward exchange currency contracts were outstanding: Contracts to Sell Counterparty Settlement Date Settlement Value Value as of 2/28/2015 Net Unrealized Appreciation/(Depreciation) AUD for USD The Bank of New York Mellon 03/06/2015 $ $ $ ) EUR for USD The Bank of New York Mellon 03/06/2015 GBP for USD The Bank of New York Mellon 03/06/2015 ) Total unrealized appreciation for forward exchange currency contracts $ NOTES TO SCHEDULE OF INVESTMENTS (Unaudited) For information on the Guggenheim Strategic Opportunities Fund’s (the “Fund”) policy regarding valuation of investments and other significant accounting policies, please refer to the Fund’s most recent semiannual or annual shareholder report. 1.Significant Accounting Policies The following significant accounting policies are in conformity with U.S. generally accepted accounting principles ("U.S. GAAP")and are consistently followed by the Fund. This requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. All time references are based on Eastern Time. The Board of Trustees of the Fund (the “Board”) has adopted policies and procedures for the valuation of the Fund’s investments (the “Valuation Procedures”). Pursuant to the Valuation Procedures, the Board has delegated to a valuation committee, consisting of representatives from Guggenheim’s investment management, fund administration, legal and compliance departments (the “Valuation Committee”), the day-to-day responsibility for implementing the Valuation Procedures, including, under most circumstances, the responsibility for determining the fair value of the Fund’s securities or other assets. Valuations of the Fund’s securities are supplied primarily by pricing services appointed pursuant to the processes set forth in the Valuation Procedures. The Valuation Committee convenes monthly, or more frequently as needed and will review the valuation of all assets which have been fair valued for reasonableness. The Fund’s officers, through the Valuation Committee and consistent with the monitoring and review responsibilities set forth in the Valuation Procedures, regularly review procedures used by, and valuations provided by, the pricing services. Equity securities listed on an exchange (New York Stock Exchange (“NYSE”) or American Stock Exchange) are valued at the last quoted sales price as of the close of business on the NYSE, usually 4:00 p.m. on the valuation date. Equity securities listed on the NASDAQ market system are valued at the NASDAQ Official Closing Price on the valuation date, which may not necessarily represent the last sale price. If there has been no sale on such exchange or NASDAQ on such day, the security is valued at the mean of the most recent bid and asked prices on such day. Debt securities with a maturity of greater than 60 days at acquisition are valued at prices that reflect broker/dealer supplied valuations or are obtained from independent pricing services, which may consider the trade activity, treasury spreads, yields or price of bonds of comparable quality, coupon, maturity, and type, as well as prices quoted by dealers who make markets in such securities. Short-term debt securities with a maturity of 60 days or less at acquisition and repurchase agreements are valued at amortized cost, which approximates market value. Typically loans are valued using information provided by an independent third party pricing service which uses broker quotes. If the pricing service cannot or does not provide a valuation for a particular loan or such valuation is deemed unreliable, such loan is fair valued by the Valuation Committee. Listed options are valued at the Official Settlement Price listed in by the exchange, usually as of 4:00 p.m. Long options are valued using the bid price and short options are valued using the ask price. In the event that a settlement price is not available, fair valuation is enacted. Over-the counter options are valued using the average bid price (for long options), or average ask price (for short options) obtained from one or more security dealers. Generally, trading in foreign securities markets is substantially completed each day at various times prior to the close of the NYSE. The values of foreign securities are determined as of the close of such foreign markets or the close of the NYSE, if earlier. All investments quoted in foreign currency are valued in U.S. dollars on the basis of the foreign currency exchange rates prevailing at the close of U.S. business. Investments in foreign securities may involve risks not present in domestic investments. The Valuation Committee will determine the current value of such foreign securities by taking into consideration certain factors which may include those discussed above, as well as the following factors, among others: the value of the securities traded on other foreign markets, ADR trading, closed-end fund trading, foreign currency exchange activity, and the trading prices of financial products that are tied to foreign securities such as World Equity Benchmark Securities. In addition, under the Valuation Procedures, the Valuation Committee and the Guggenheim Funds Investment Advisors, LLC (“GFIA or the “Adviser”) are authorized to use prices and other information supplied by a third party pricing vendor in valuing foreign securities. Investments for which market quotations are not readily available are fair valued as determined in good faith by the Adviser, subject to review and approval by the Valuation Committee, pursuant to methods established or ratified by the Board. Valuations in accordance with these methods are intended to reflect each security’s (or asset’s) “fair value.” Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). 2.Fair Value Measurement In accordance with U.S. GAAP, fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. U.S GAAP establishes a three-tier fair value hierarchy based on the types of inputs used to value assets and liabilities and requires corresponding disclosure. The hierarchy and the corresponding inputs are summarized below: Level 1 — quoted prices in active markets for identical assets or liabilities. Level 2 — significant other observable inputs (for example quoted prices for securities that are similar based on characteristics such as interest rates, prepayment speeds, credit risk, etc.). Level 3— significant unobservable inputs based on the best information available under the circumstances, to the extent observable inputs are not available, which may include assumptions. The types of inputs available depend on a variety of factors, such as the type of security and the characteristics of the markets in which it trades, if any. Fair valuation determinations that rely on fewer or no observable inputs require greater judgment. Accordingly, fair value determinations for Level 3 securities require the greatest amount of judgment. The following tables summarize the inputs used to value the Fund’s investments as of February 28, 2015: Description Level 1 Level 2 Level 3 Total Assets: Corporate Bonds $
